UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-05037 Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:June 30, 2015 Item 1. Report to Stockholders. Congress Large Cap Growth Fund Congress Mid Cap Growth Fund Congress All Cap Opportunity Fund SEMI-ANNUAL REPORT June 30, 2015 CONGRESS FUNDS TABLE OF CONTENTS Shareholder Letter 1 Sector Allocations 4 Schedules of Investments Congress Large Cap Growth Fund 5 Congress Mid Cap Growth Fund 7 Congress All Cap Opportunity Fund 9 Statements of Assets and Liabilities 12 Statements of Operations 14 Statements of Changes in Net Assets 16 Financial Highlights 22 Notes to Financial Statements 28 Expense Examples 38 Additional Information 40 Privacy Notice Inside Back Cover Semi-Annual Letter to Mutual Fund Shareholders For the period January 1, 2015 to June 30, 2015 General Market Commentary: Market returns during the first half of 2015 were mixed.The S&P 500 returned 1.2% although the S&P 400, an index of midsize stocks returned 4.2%.Interest rates, as measured by the U.S. 10 year treasury rate rose during the period from about 2% to finish the period at 2.4%. The mixed returns reflect concerns that the US economy may have stalled.The first quarter gross domestic product (“GDP”) was down marginally as evidenced by negative returns in those sectors more aligned with GDP growth such as energy and industrials.Conversely the health care sector was the best performing of the ten sectors in the S&P 500 continuing to display resiliency, posting positive gains.The consumer discretionary sector also performed well perhaps reflecting optimism that lower energy prices will bolster consumer spending as the year progresses. Performance Highlights: Large Cap Growth For the 6 month period from January 1, 2015 to June 30, 2015, the Fund’s retail class and institutional class returned 3.85% and 3.99% respectively compared with 3.96% for the Russell 1000 Growth Index. Mid Cap Growth For the 6 month period from January 1, 2015 to June 30, 2015, the Fund’s retail class and institutional class returned 3.78% and 3.84% respectively compared with 4.18% for the Russell Mid-Cap Growth Index. All Cap Opportunity For the 6 month period from January 1, 2015 to June 30, 2015, the Fund’s retail class and institutional class returned 4.57% and 4.63% respectively compared with 1.94% for the Russell 3000 Index. Portfolio Commentary: Large Cap Growth The portfolio held 42 stocks at period end diversified among 8 of the 10 S&P 500 sectors.Technology represented 23.9% of the portfolio with Apple the single largest holding.The portfolio was led by consumer names Starbucks, Under Armour and Disney which were the three best performers for the period.Health care holdings, United Health Group, Biogen and Amerisource Bergen were also very strong for the period.The bottom three performers were Whole Foods Market, Canadian National Railway and Qualcomm.Recent additions to the portfolio include the large pharmaceutical company, Merck and the trust bank & asset manager Northern Trust. 1 Mid Cap Growth The portfolio was led by security selection within the Industrial sector.Top performing names included Equifax Inc., Snap On Inc., Lennox International Inc., and Middleby Corp.In general terms, strength in housing, autos, and employment are helping these companies maintain consistent and profitable growth.Mortgages, employment, and auto loan growth fuel the need for credit reports and background checks which directly benefit Equifax.Increased home purchases spur home repairs and updates benefiting Lennox and Middleby.Automobiles, used and new, require diagnostic products sold by Snap On for annual inspections and necessary repairs. IDEXX Laboratories had a challenging first half of 2015 as the company is moving to a direct business model effectively cutting out former distribution partners who have chosen to promote competitor products.Two energy related names, Oceaneering and MasTec, suffered from declining commodity prices and falling capital expenditures. All Cap Opportunity During the first half of 2015, strong positive performance in certain stocks was offset by some weaker performing holdings.Starz, the premium TV network rose over 50% since the start of the year.The company’s original programming was well-received by viewers, driving subscription growth.Another strong performer was Palo Alto Networks, rising over 40% as more high profile computer hackings drove demand for better computer security systems.On the other hand, offsetting these gains were stocks like Canadian Pacific Railway.This Canadian carrier was impacted by the global decline in oil prices which created downward pressure on shipment rates faster than the market anticipated.Also notable was SuperValu, the grocery store operator.The company disappointed investors with a weaker-than-expected profit report.Recent additions to the portfolio include Zoetis, an animal health products company, and Cyberark, a security company focused on computer hacking prevention. In Closing: Thank you for the confidence you place in us and for your investment in the Funds.We look forward to serving your investment needs. Sincerely, Daniel A. Lagan, CFA Peter C. Andersen, CFA Todd Solomon, CFA Large Cap Growth All Cap Opportunity Mid Cap Growth 2 Important Disclosures Past performance is not a guarantee of future results. The opinions provided herein are those of Congress Asset Management and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Must be preceded or accompanied by a prospectus. Investment performance reflects fee waivers.In the absence of such waivers total returns would be reduced. Mutual fund investing involves risk.Principal loss is possible.The Funds may invest in foreign securities which may involve greater volatility and political, economic, and currency risks and differences in accounting methods.Investments in small and mid-sized companies involve additional risks such as limited liquidity and greater volatility than larger companies.The Congress All Cap Opportunity Fund may invest in debt securities which typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Congress Large Cap Growth Fund may invest in Exchange Traded Funds (ETFs), which may trade at a discount to the aggregate value of the underlying securities and although expense ratios for ETFs are generally low, frequent trading of ETFs by the Fund can generate brokerage expenses. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.The Russell 1000 Growth Index measures performance of the large-cap growth segment of the U.S. Equity Universe.The Russell Mid-Cap Growth Index measures performance of the mid-cap growth segment of the U.S. Equity Universe.The S&P 400 Index measures the performance of 400 mid-capitalization ($750 million – $3 billion) companies.The Russell 3000 Index measures performance of the largest 3,000 U.S. companies representing approximately 98% of the U.S. Equity Universe.One cannot invest directly in an index. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedules of Investments in this report. Congress Funds are distributed by Quasar Distributors, LLC 3 CONGRESS FUNDS SECTOR ALLOCATIONS at June 30, 2015 (Unaudited) Congress Large Cap Growth Fund Sector Allocation Percent of Net Assets Information Technology 23.9% Health Care 18.9% Consumer Discretionary 14.8% Financials 11.6% Consumer Staples 11.3% Industrials 8.7% Materials 4.1% Energy 3.7% Cash* 3.0% Net Assets 100.0% * Cash Equivalents and Other Assets in Excess of Liabilities. Congress Mid Cap Growth Fund Sector Allocation Percent of Net Assets Industrials 24.5% Consumer Discretionary 19.8% Information Technology 19.7% Health Care 12.0% Financials 7.1% Materials 5.0% Consumer Staples 5.0% Energy 4.4% Cash* 2.5% Net Assets 100.0% * Cash Equivalents and Other Assets in Excess of Liabilities. Congress All Cap Opportunity Fund Sector Allocation Percent of Net Assets Consumer Discretionary 25.4% Information Technology 21.7% Health Care 14.1% Financials 13.9% Industrials 12.7% Consumer Staples 5.0% Cash* 7.2% Net Assets 100.0% * Cash Equivalents and Other Assets in Excess of Liabilities. 4 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 97.0% Banks: 2.4% PNC Financial Services Group, Inc. $ Capital Goods: 4.4% Illinois Tool Works, Inc. United Technologies Corp. Consumer Durables & Apparel: 1.7% Under Armour, Inc.* Consumer Services: 2.8% Starbucks Corp. Diversified Financials: 9.2% The Charles Schwab Corp. Intercontinental- Exchange, Inc. McGraw Hill Financial, Inc. Northern Trust Corp. Energy: 3.7% EOG Resources, Inc. Schlumberger Ltd. Food & Staples Retailing: 4.2% Costco Wholesale Corp. Whole Foods Market, Inc. Food, Beverage & Tobacco: 2.4% Brown-Forman Corp. Health Care Equipment & Services: 11.2% Abbott Laboratories AmerisourceBergen Corp. Cerner Corp.* UnitedHealth Group, Inc. Household & Personal Products: 4.7% Colgate-Palmolive Co. Estée Lauder Companies, Inc. - Class A Materials: 4.1% Ecolab, Inc. Praxair, Inc. Media: 3.2% The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences: 7.7% Biogen, Inc.* Celgene Corp.* Merck & Co., Inc. Retailing: 7.1% The Home Depot, Inc. Priceline Group, Inc.* The TJX Companies, Inc. Semiconductors & Semiconductor Equipment: 2.8% Analog Devices, Inc. The accompanying notes are an integral part of these financial statements. 5 CONGRESS LARGE CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) (Continued) Shares Value Software & Services: 13.4% Adobe Systems, Inc.* $ Akamai Technologies, Inc.* Automatic Data Processing, Inc. Google, Inc. - Class A* Google, Inc. - Class C* Microsoft Corp. Visa, Inc. Technology Hardware & Equipment: 7.7% Amphenol Corp. Apple, Inc. QUALCOMM, Inc. Transportation: 4.3% Canadian National Railway Co. J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $31,691,785) SHORT-TERM INVESTMENTS: 2.8% Money Market Fund: 2.8% Invesco Short-Term Prime Portfolio - Institutional Class, 0.070%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,151,131) TOTAL INVESTMENTS IN SECURITIES: 99.8% (Cost $32,842,916) Other Assets in Excess of Liabilities: 0.2% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2015. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 95.9% Automobiles & Components: 2.5% Dorman Products, Inc.* $ Banks: 2.9% Signature Bank* Capital Goods: 17.0% Acuity Brands, Inc. B/E Aerospace, Inc. Graco Inc. Lennox International Inc. The Middleby Corp.* Snap-on, Inc. W.W. Grainger, Inc. Commercial & Professional Services: 5.1% Cintas Corp. Equifax Inc. Consumer Durables & Apparel: 10.0% Carter’s, Inc. Jarden Corp.* Polaris Industries, Inc. Wolverine World Wide, Inc. Consumer Services: 2.4% Texas Roadhouse, Inc. Diversified Financials: 2.6% Raymond James Financial, Inc. Energy: 4.4% Core Laboratories N.V. Oceaneering International, Inc. Food, Beverage & Tobacco: 2.6% The Hain Celestial Group, Inc.* Health Care Equipment & Services: 7.0% The Cooper Companies, Inc. Henry Schein, Inc.* IDEXX Laboratories, Inc.* Household & Personal Products: 2.4% Church & Dwight Co., Inc. Materials: 5.0% Airgas, Inc. International Flavors & Fragrances, Inc. Media: 2.3% Scripps Networks Interactive, Inc. - Class A Pharmaceuticals, Biotechnology & Life Sciences: 5.0% Mettler-Toledo International, Inc.* PAREXEL International Corp.* Retailing: 2.6% Williams-Sonoma, Inc. Semiconductor & Semiconductor Equipment: 5.0% Linear Technology Corp. Skyworks Solutions, Inc. The accompanying notes are an integral part of these financial statements. 7 CONGRESS MID CAP GROWTH FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) (Continued) Shares Value Software & Services: 9.6% Alliance Data Systems Corp.* $ ANSYS, Inc.* Jack Henry & Associates, Inc. Synopsys, Inc.* Technology Hardware & Equipment: 5.1% F5 Networks, Inc.* IPG Photonics Corp.* Transportation: 2.4% J.B. Hunt Transport Services, Inc. TOTAL COMMON STOCKS (Cost $212,093,194) 245,569,510 REAL ESTATE INVESTMENT TRUSTS: 1.6% Camden Property Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $3,639,513) SHORT-TERM INVESTMENTS: 3.0% Money Market Fund: 3.0% Invesco Short-Term Prime Portfolio - Institutional Class, 0.070%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $7,611,127) TOTAL INVESTMENTS IN SECURITIES: 100.5% (Cost $223,343,834) Liabilities in Excess of Other Assets: (0.5)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2015. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 8 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) Shares Value COMMON STOCKS: 83.3% Banks: 4.4% People’s United Financial, Inc. $ Capital Goods: 4.6% United Rentals, Inc.* Consumer Services: 4.5% Diamond Resorts International, Inc.* Food & Staples Retailing: 5.0% SuperValu, Inc.* Health Care Equipment & Services: 4.6% Teleflex, Inc. Media: 11.3% Starz* Twenty-First Century Fox, Inc. Pharmaceuticals, Biotechnology & Life Sciences: 9.5% Valeant Pharmaceuticals International, Inc.* Zoetis, Inc. Retailing: 9.6% HSN, Inc. J.C. Penney Co., Inc.* Semiconductors & Semiconductor Equipment: 4.2% NVIDIA Corp. Software & Services: 12.5% Cardtronics, Inc.* CyberArk Software Ltd.* VeriFone Systems, Inc.* Technology Hardware & Equipment: 5.0% Palo Alto Networks, Inc.* Transportation: 8.1% Canadian Pacific Railway Ltd. Hertz Global Holdings, Inc.* TOTAL COMMON STOCKS (Cost $17,941,009) REAL ESTATE INVESTMENT TRUSTS: 9.5% American Tower Corp. Equinix, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,064,733) The accompanying notes are an integral part of these financial statements. 9 CONGRESS ALL CAP OPPORTUNITY FUND SCHEDULE OF INVESTMENTS at June 30, 2015 (Unaudited) (Continued) Shares Value SHORT-TERM INVESTMENTS: 5.7% Money Market Funds: 5.7% Invesco Short-Term Investments Treasury Portfolio - Institutional Class, 0.020%(1) $ Invesco Short-Term Prime Portfolio - Institutional Class, 0.070%(1) TOTAL SHORT-TERM INVESTMENTS (Cost $1,440,636) TOTAL INVESTMENTS IN SECURITIES: 98.5% (Cost $21,446,378) Other Assets in Excess of Liabilities: 1.5% TOTAL NET ASSETS: 100.0% $ * Non-income producing security. Seven-day yield as of June 30, 2015. The Global Industry Classification Standard (“GICS®”) was developed by and/or is the exclusive property of MSCI, Inc. and Standard and Poor’s Financial Services, LLC (“S&P”). GICS® is a service mark of MSCI, Inc and S&P and has been licensed for use by the Fund’s Administrator, U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 10 (This Page Intentionally Left Blank.) 11 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund ASSETS: Investments in securities, at value (Cost $32,842,916, $223,343,834, and $21,446,378, respectively) $ $ $ Receivables: Fund shares sold Dividends and interest Due from advisor, net — — Prepaid expenses Total assets LIABILITIES: Payables: Investment securities purchased — — Fund shares redeemed 62 Distribution fees Transfer agent fees Fund accounting fees Administration fees Investment advisory fees, net — Chief Compliance Officer fees Custody fees Trustee fees Other accrued expenses Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 12 CONGRESS FUNDS STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2015 (Unaudited) (Continued) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund COMPONENTS OF NET ASSETS: Paid-in capital $ $ $ Undistributed net investment income Undistributed net realized gain on investments and foreign currency Net unrealized appreciation on investments Net assets $ $ $ Retail Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ Institutional Class: Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, and redemption price per share $ $ $ The accompanying notes are an integral part of these financial statements. 13 CONGRESS FUNDS STATEMENTS OF OPERATIONS For the Six Months Ended June 30, 2015 (Unaudited) Large Mid Cap All Cap Cap Growth Growth Opportunity Fund Fund Fund INVESTMENT INCOME Dividends (net of foreign withholding tax of $1,200, $8,663, and $484, respectively) $ $ $ Interest Total investment income EXPENSES (NOTE 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Distribution fees - Retail Class Registration fees Audit fees Chief Compliance Officer fees Trustee fees Custody fees Insurance expense Legal fees Miscellaneous expenses Reports to shareholders — Interest expense 18 — Total expenses Less: fees waived ) ) ) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS & FOREIGN CURRENCY TRANSACTIONS Net realized gain (loss) on investments & foreign currency ) Change in net unrealized appreciation on investments Net realized and unrealized gain on investments & foreign currency Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 14 (This Page Intentionally Left Blank.) 15 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2015 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments & foreign currency Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — ) Institutional Class — ) From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net decrease in net assets derived from net change in outstanding shares - Retail Class(1) ) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 16 CONGRESS LARGE CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net decrease ) $ ) ) $ ) (2)Net of redemption fees of $88 and $1,111, respectively. Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $10 and $—, respectively. The accompanying notes are an integral part of these financial statements. 17 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2015 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments & foreign currency Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — — Institutional Class — ) From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares - Retail Class(1) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ — The accompanying notes are an integral part of these financial statements. 18 CONGRESS MID CAP GROWTH FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase $ $ (2)Net of redemption fees of $640 and $4,032, respectively. Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $1,769 and $2,767, respectively. The accompanying notes are an integral part of these financial statements. 19 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended Year Ended June 30, 2015 December 31, (Unaudited) INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments & foreign currency ) ) Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income: Retail Class — ) Institutional Class — ) From net realized gain on investments: Retail Class — ) Institutional Class — ) Total distributions to shareholders — ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares - Retail Class(1) ) Net increase in net assets derived from net change in outstanding shares - Institutional Class(1) Total increase in net assets from capital share transactions Total increase in net assets NET ASSETS Beginning of period/year End of period/year $ $ Undistributed net investment income $ $ The accompanying notes are an integral part of these financial statements. 20 CONGRESS ALL CAP OPPORTUNITY FUND STATEMENTS OF CHANGES IN NET ASSETS (Continued) (1)Summary of capital share transactions is as follows: Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Retail Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(2) Net increase (decrease) ) $ ) $ (2)Net of redemption fees of $866 and $190, respectively. Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Shares Value Shares Value Institutional Class Shares sold $ $ Shares issued in reinvestment of distributions — — Shares redeemed(3) Net increase $ $ (3)Net of redemption fees of $— and $30, respectively. The accompanying notes are an integral part of these financial statements. 21 CONGRESS LARGE CAP GROWTH FUND FINANCIAL HIGHLIGHTS For a capital share outstanding throughout the period/year RETAIL CLASS Six Months Ended June 30, Year Ended December 31, (Unaudited) Net asset value, beginning of period/year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income(1) Net realized and unrealized gain on investments Total from investment operations LESS DISTRIBUTIONS: From net investment income — ) From net realized gain — ) ) — — — Total distributions — ) Paid-in capital from redemption fees (Note 2) Net asset value, end of period/year $ Total Return %^ % SUPPLEMENTAL DATA: Net assets, end of period/year (millions) $ Portfolio turnover rate 17 %^ 36
